Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022 has been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the:
“a power source” in claim 4 line 8, claim 11 line 7, and claim 18 line 7;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 7, 9, 14, and 16 are objected to because of the following informalities:
In claim 1, lines 2, 4, 7, 9-10, 12, 18, and 22-23 “A lower housing, An upper housing, An inner guide conduit system, A central conduit, A support member, A jack support chamber, A viewing chamber, A base, and Whereby” should be “a lower housing, an upper housing, an inner guide conduit system, a central conduit, a support member, a jack support chamber, a viewing chamber, a base, and whereby”
In claim 1, lines 12-13 “at least a portion said upper housing” should be “at least a portion of said upper housing”
In claim 1, lines 13-14 “said inner guide conduit” should be “said inner guide conduit system”
In claim 1, lines 14-15 “the upper surface of the hollow body jack” should be “an upper surface of the hollow body jack”
In claim 1, line 16 “the outer surface of the hollow body jack” should be “an outer surface of the hollow body jack”
In claim 1, line 17 “the lower surface of the hollow body jack” should be “a lower surface of the hollow body jack”
In claim 3, line 4 “the point at which said outer support member” should be “a point at which said outer support member”
In claim 3, lines 1-2 “said internal guide conduit system” should be “said inner guide conduit system”
In claim 7, line 2 “said jack chamber” should be “said jack support chamber”
In claim 9, lines 2-3, 6, 8-9, 11, 14, and 22-23 “A lower housing, An upper housing, An inner guide conduit system, A central conduit, A support member, A jack support chamber, and A base,” should be “a lower housing, an upper housing, an inner guide conduit system, a central conduit, a support member, a jack support chamber, and a base”
In claim 14, lines 2 and 3 “said jack chamber” should be “said jack support chamber”
In claim 16, line 1 “A method of removing a shaft from a from a transmission” should be “A method of removing a shaft from a  a transmission”
In claim 16, lines 2-4, 7, 9-10, 12, 15-17, and 19-20 “Providing a shaft removal apparatus, A lower housing, An upper housing, An inner guide conduit system, A central conduit, A support member, A jack support chamber, A base, Placing a hollow body jack, Placing said base, Securing the shaft, and Actuating the jack” should be “providing a shaft removal apparatus, a lower housing, an upper housing, an inner guide conduit system, a central conduit, a support member, a jack support chamber, a base, placing a hollow body jack, placing said base, securing the shaft, and actuating the jack”
In claim 16, line 14 “said inner guide conduit” should be “said inner guide conduit system”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an inner surface of said lower housing" in line 15. It is unclear if applicant is referring to multiple/different inner surface of the lower housing or applicant is referring back to the inner surface of the lower housing as introduced in claim 1, line 3, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the lower housing having a single inner surface.
Claim 1 recites the limitation "said viewing area" in line 24. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear which or what constitutes as the viewing area, if it is the viewing chamber (claim 1, line 18) or viewing window (claim 1, line 20), thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the apparatus as a whole to be the viewing area.
Claim 1 recites the limitation “a shaft” in claim 1, line 22. It is unclear if applicant is referring to multiple/different shafts or applicant is referring back to the shaft  as introduced in claim 1, line 1, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the apparatus interacting with a single shaft.
The term “a point on said central conduit that is closer to a midpoint of said central conduit” in claim 3, lines 3-4 is a relative term which renders the claim indefinite. The term “closer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation "an outer surface of said lower housing" in lines 2-3. It is unclear if applicant is referring to multiple/different outer surface of the lower housing or applicant is referring back to the outer surface of the lower housing as introduced in claim 1, line 3, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the lower housing having a single outer surface.
Claim 7 recites the limitation "the piston" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said inner surface" in line 6 and 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the piston" in line 23. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said inner surface" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the piston" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said inner surface" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “placing a hollow body jack” in claim 16, line 16. It is unclear if applicant is referring to multiple/different hollow body jack or applicant is referring back to the hollow body jack as introduced in claim 16, line 12, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the apparatus having a single hollow body jack.
Claim 16 recites the limitation “a shaft” in claim 16, line 17. It is unclear if applicant is referring to multiple/different shafts or applicant is referring back to the shaft  as introduced in claim 16, line 15, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the apparatus interacting with a single shaft.
Claim 16 recites the limitation "the jack" in line 20. There is insufficient antecedent basis for this limitation in the claim. It is unclear what applicant is referring to as the jack, if it is the “jack support chamber” (claim 16, line 12) or “hollow body jack” (claim 16, line 12) or “jack opening” (claim 16, line 6), thus rendering the claim indefinite. For examining purpose, the Examiner is to interpret the jack to be referring to the hollow body jack. 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have an apparatus and specifically comprising a lower housing, an upper housing, an inner guide conduit system carried by said inner surface of said lower housing, wherein said inner guide conduit system comprises: a central conduit; a support member having a first end that is carried by said central conduit and a second end that is carried by said inner surface of said lower housing, and in combination with other named parts as arranged in the claim. 
The teaching of Yin (CN 108687712) discloses an air pressure puller (figures 1-6) comprising an upper housing (element 11) provided with a hollow piston rod (element 12), a lower housing (element 2) beneath the upper housing provided with a base (element 21) with an opening, an extension rod (elements 16/18/19) going through the hollow piston rod and having a slider (element 10) at an end in order to for the housing to be injected with compressed air in to pull out a pin during operations (see page 5, paragraphs 0004-0010). However, Yin does not disclose the structure of an inner guide conduit system carried by said inner surface of said lower housing, wherein said inner guide conduit system comprises: a central conduit; a support member having a first end that is carried by said central conduit and a second end that is carried by said inner surface of said lower housing, and in combination with other named parts as arranged in the claim. 
Klann (US Pub. No. 2004/0088844) discloses an extractor (figures 1-24) comprising an upper housing (element 20), a lower housing (element 50) provided with an opening (element 67), a pulling spindle (element 40) within the lower/upper housing, a pair of levers (element 70) pivotally mounted to the upper housing in order to actuate that housing/spindle during extracting operations, and a gripping element (element 1) on an end of the pulling spindle in order to interact with a pin (element 86) to be extracted (see paragraphs 0093). However, Klann does not disclose the structure of an inner guide conduit system carried by said inner surface of said lower housing, wherein said inner guide conduit system comprises: a central conduit; a support member having a first end that is carried by said central conduit and a second end that is carried by said inner surface of said lower housing, and in combination with other named parts as arranged in the claim. 
Knudsen (US Patent No. 2,561,577) discloses a pneumatic impact puller (figures 1-7) comprising a casing (element 11) with a chamber (element 18), a hollow piston (element 29) within the casing, a shaft (element 10) going through the hollow piston, an air compressor (see col. 3, ll. 73-75) that interact with the piston/shaft in order to actuate the components. However, Knudsen does not disclose the structure of the structure of an inner guide conduit system carried by said inner surface of said lower housing, wherein said inner guide conduit system comprises: a central conduit; a support member having a first end that is carried by said central conduit and a second end that is carried by said inner surface of said lower housing, and in combination with other named parts as arranged in the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        10/17/2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723